DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilea (US 2016/0076279 A1).
Regarding claim 1, Ilea teaches a hood latch (10) for capturing and releasing a striker (22) of a hood of a motor vehicle, comprising: a ratchet (12) and at least one pawl (14), the ratchet being moveable between a striker capture position (fig. 22) whereat the ratchet retains the striker in a fully closed position, a striker partial release position (fig. 24) whereat the ratchet retains the striker in a partially opened position, and a striker release position (fig. 20) whereat the ratchet releases the striker, the at least one pawl being moveable between a primary lock position (engaged with primary locking surface 30) whereat the at least one pawl holds the ratchet in the striker capture position, a secondary lock position (engaged with secondary lock surface 32) whereat the at least one pawl holds the ratchet 
Regarding claim 11, Ilea teaches a hood latch system (10) for capturing and releasing a striker (22) of a hood of a motor vehicle, comprising: a latch assembly having a ratchet (12) and at least one pawl (14), the ratchet being moveable between a striker capture position (fig. 22) whereat the ratchet retains the striker in a fully closed position, a striker partial release position (fig. 24) whereat the ratchet retains the striker in a partially opened position, and a striker release position (fig. 20) whereat the ratchet releases the striker, the at least one pawl being moveable between a primary lock position (engaged with primary locking surface 30) whereat the at least one pawl holds the ratchet in the striker capture position, a secondary lock position (engaged with secondary lock surface 32) whereat the at least one pawl holds the ratchet in the striker partial release position, and an open position (fig. 20) whereat the at least one pawl allows the ratchet to move to the striker release position; a lift lever (60) configured to pivot from a home position to a deployed position in forcible engagement with the striker; a control lever (80) configured to pivot from a home position to a deployed position and having a first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ilea (US 2016/0076279 A1) in view of Zhao (CN 105735788 A).
Regarding claim 6, Ilea teaches the hood latch of claim 1, but does not teach wherein the actuator is a pyrotechnic actuator.  
Zhao teaches a hood latch similar to the applicant’s wherein the actuator (10) is a pyrotechnic actuator (para. 0034).  

Regarding claim 16, Ilea teaches the hood latch of claim 11, Ilea in view of Zhao teaches wherein the actuator (Zhao’ 10) is a pyrotechnic actuator (Zhao’ para. 0034).  
Allowable Subject Matter
Claims 2-5, 7-10, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taught by Ilea fails to include a pawl pin which is received by a recessed notch in the control lever.  Utilizing this system to pivot the pawl allows the control lever to securely hold the pawl in the deployed position.  Further, the utilization of a release lever to move the pawl pin out of the recessed notch along with a secondary pawl to releasably maintain the ratchet is not taught by Ilea and would not have been obvious to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675